DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  The claim does not end in a period (.) as required.  See MPEP 608.01(m).  Appropriate correction is required.
Claim 20 last line states “no-electrically”, to remain consistent with the disclosure this should state “non-electrically”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Dependent claims 11-12 inherit the same deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sama (US Publication 2016/0317803) in view of Nemeh et al (US Publication 2014/0093832) and Beiski et al (US Publication 2009/0210032).
Referring to Claim 1, Sama teaches a retainer-less device for training oral muscle tone, the device comprising a mouthpiece having a first and second arm diverging away from one another (e.g. Figure 10, arms 131) and each carrying at least one electrode (e.g. Figure 10, electrodes 132a and 133a), electrical circuitry operatively connected to said at least one electrode (e.g. Paragraph [0012] discloses electrical circuitry operatively connected to the electrode), said at least one electrode comprising gold or copper material (e.g. Paragraph [0090]).  However Sama does not disclose at least one of the at least one electrode protruding proud of adjacent portions of the arms, and said at least one electrode comprising an electrically conductive polymeric material. 	Nemeh et al teaches that it is known to use an oral device with electrodes fabricated from gold, copper, electrically-conductive silicone or electrically conductive polymers as set forth in Paragraph [0064] to provide a simple substitution of one known material for another which would provide delivery of electrical energy from the electrode.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with electrodes fabricated from electrically conductive polymers as taught by Nemeh et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide delivery of electrical energy from the electrode.
 	Beiski et al teaches that it is known to use an intra-oral device with protrusions of the stimulating electrodes as set forth in Paragraph [0102] to provide improved contact with the muscles and/or nerves for treatment of the patient.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with protrusions of the stimulating electrodes as taught by Beiski et al, since such a modification would provide the predictable results of improved contact with the muscles and/or nerves for treatment of the patient.

Referring to Claim 2, Sama in view of Nemeh et al and Beiski et al teaches a device according to claim 1, wherein each of said first and second arms have a longitudinal axis and comprise a flange extending as a continuation of the longitudinal axis from a free end of the arm, each flange carrying said at least one electrode (e.g. Figure 10, Flanges 132 with electrodes 132a).

Referring to Claim 3, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 1, except wherein the electric circuitry is formed from electrically conductive polymeric material.
 	Nemeh et al teaches that it is known to use an oral device with electrodes fabricated from gold, copper, electrically-conductive silicone or electrically conductive polymers as set forth in Paragraph [0064] to provide a simple substitution of one known material for another which would provide delivery of electrical energy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with electric circuitry fabricated from electrically conductive polymers as taught by Nemeh et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide delivery of electrical energy.

Referring to Claim 4, Sama teaches a device for training oral muscle tone, the device comprising a mouthpiece having joined first and second arm diverging away from one another (e.g. Figure 10, arms 131), each of said first and second arms having a longitudinal axis and having a flange extending as a continuation of the longitudinal axis from a free end of the arm (e.g. Figure 10, flange 132), each flange carrying an at least one electrode (e.g. Figure 10, electrodes 132a), electrical circuitry operatively connected to the electrode (e.g. Paragraph [0012] discloses electrical circuitry operatively connected to the electrode), said at least one electrode comprising gold or copper material (e.g. Paragraph [0090]).  However, Sama does not disclose said at least one electrode protruding proud of adjacent portions of the flange and said at least one electrode comprising an electrically conductive polymeric material.
 	Nemeh et al teaches that it is known to use an oral device with electrodes fabricated from gold, copper, electrically-conductive silicone or electrically conductive polymers as set forth in Paragraph [0064] to provide a simple substitution of one known material for another which would provide delivery of electrical energy from the electrode.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with electrodes fabricated from electrically conductive polymers as taught by Nemeh et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide delivery of electrical energy from the electrode.
 	Beiski et al teaches that it is known to use an intra-oral device with protrusions of the stimulating electrodes as set forth in Paragraph [0102] to provide improved contact with the muscles and/or nerves for treatment of the patient.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with protrusions of the stimulating electrodes as taught by Beiski et al, since such a modification would provide the predictable results of improved contact with the muscles and/or nerves for treatment of the patient.

Referring to Claim 5, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 4, except wherein the electric circuitry is formed from electrically conductive plastics material or an electrically conductive polymeric material.	
 	Nemeh et al teaches that it is known to use an oral device with electrodes fabricated from gold, copper, electrically-conductive silicone or electrically conductive polymers as set forth in Paragraph [0064] to provide a simple substitution of one known material for another which would provide delivery of electrical energy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with electric circuitry fabricated from electrically conductive polymers as taught by Nemeh et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide delivery of electrical energy.

Referring to Claim 6, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 4, wherein each of said first and second arms comprises two flanges extending therefrom, each of the flanges comprising a body portion (e.g. Figure 10, first flanges 132 with electrodes 132a and second flanges 133 with electrodes 133).  However, Sama does not disclose an electrode protruding proud of the surrounding area of each of the body portions.
 	Beiski et al teaches that it is known to use an intra-oral device with protrusions of the stimulating electrodes as set forth in Paragraph [0102] to provide improved contact with the muscles and/or nerves for treatment of the patient.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with protrusions of the stimulating electrodes as taught by Beiski et al, since such a modification would provide the predictable results of improved contact with the muscles and/or nerves for treatment of the patient.

Referring to Claim 7, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 6, wherein the electrode of each flange is arranged, in use, to be located or locatable either side of a midline of the face of the user (e.g. Figure 10).

Referring to Claim 8, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 4, wherein at least one of the flanges is shaped to cooperate with or approximate or accommodate a dorsal tongue surface (e.g. Figure 10, flange 132 and Paragraph [0091] discloses dorsal tongue surface 57 is in contact with the first contact flanges 132).

Referring to Claim 9, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 6, wherein at least one of said flanges is shaped to cooperate with or approximate or accommodate a sublingual tongue surface (e.g. Figure 10, flange 133 and Paragraph [0091] discloses the sublingual tongue surface is in contact with the second contact flanges 133).
Referring to Claim 10, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 4, wherein the mouthpiece is at least in part formed from a non-electrically conductive polymeric material, for example a silicone polymeric material (e.g. Paragraph [0090] discloses the mouthpiece 103 is formed of a silicon grade or a biocompatible grade plastic material).
Referring to Claim 12, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 10, wherein the non-electrically conductive polymeric material at least partially surrounds the at least one electrode and electrical circuitry (e.g. Figure 10 electrodes 132a and 133a are surrounded by flanges 132 and 133 which are part of the mouth piece formed of a silicon grade or a biocompatible grade plastic material (Paragraph [0090])).

Referring to Claim 13, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 4, except wherein the electrically conductive polymeric material comprises an electrically conductive silicone plastics material, for example an electrically conductive silicone rubber.
 	Nemeh et al teaches that it is known to use an oral device with electrodes fabricated from gold, copper, electrically-conductive silicone or electrically conductive polymers as set forth in Paragraph [0064] to provide a simple substitution of one known material for another which would provide delivery of electrical energy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with electric circuitry fabricated from electrically conductive silicone as taught by Nemeh et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide delivery of electrical energy.

Referring to Claim 14, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 4, except wherein the electrically conductive polymeric material comprises electrically conductive particles embedded within a polymeric matrix.
 	Nemeh et al teaches that it is known to use an oral device with electrodes fabricated from gold, copper, electrically-conductive silicone or electrically conductive polymers as set forth in Paragraph [0064] to provide a simple substitution of one known material for another which would provide delivery of electrical energy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with electric circuitry fabricated from electrically conductive silicone (electrically conductive particles embedded within a polymeric matrix) as taught by Nemeh et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide delivery of electrical energy.

Referring to Claim 15, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 4, comprising a controller arranged to energise the at least one electrode (e.g. Paragraph [0037] discloses a controller to control one or more features of the electrical stimulation and Paragraph [0023] discloses the electrodes are controlled).

Referring to Claim 16, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 15, wherein the controller is programmed or programmable to control one or more features of the electrical stimulation according to a predetermined treatment regime (e.g. Paragraph [0037] discloses the electrical stimulation is controlled according to predetermined treatment regime).

Referring to Claim 17, Sama in view of Nemeh et al and Beiski et al teaches a method of forming a device for training one or more oral muscles (e.g. Paragraph [0041] discloses training one or more oral muscles, the method comprising forming one or more electrodes comprising gold or copper material (e.g. Paragraph [0090]) and providing said one or more electrodes on at least one arm of a pair of arms (e.g. Figure 10 arms 131 electrodes 132a and 133a).  However, Sama does not explicitly disclose the one or more electrodes are formed from an electrically conductive plastics material, and protrude beyond the adjacent surface of the arm.
 	Nemeh et al teaches that it is known to use an oral device with electrodes fabricated from gold, copper, electrically-conductive silicone or electrically conductive polymers as set forth in Paragraph [0064] to provide a simple substitution of one known material for another which would provide delivery of electrical energy from the electrode.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Sama, with electrodes fabricated from electrically conductive polymers as taught by Nemeh et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide delivery of electrical energy from the electrode.
 	Beiski et al teaches that it is known to use an intra-oral device with protrusions of the stimulating electrodes as set forth in Paragraph [0102] to provide improved contact with the muscles and/or nerves for treatment of the patient.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Sama, with protrusions of the stimulating electrodes as taught by Beiski et al, since such a modification would provide the predictable results of improved contact with the muscles and/or nerves for treatment of the patient.
Referring to Claim 18, Sama in view of Nemeh et al and Beiski et al teaches a method according to claim 17, except comprising forming electrical circuitry from an electrically conductive plastics material or electrically conductive polymeric material.
 	Nemeh et al teaches that it is known to use an oral device with electrodes fabricated from gold, copper, electrically-conductive silicone or electrically conductive polymers as set forth in Paragraph [0064] to provide a simple substitution of one known material for another which would provide delivery of electrical energy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with electric circuitry fabricated from electrically conductive polymers as taught by Nemeh et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide delivery of electrical energy.

Referring to Claim 19, Sama in view of Nemeh et al and Beiski et al teaches a method according to claim 18, comprising integrally forming electrical circuitry and said one or more electrode (e.g. Figure 10).  However Sama does not disclose from an electrically conductive plastics material or electrically conductive polymeric material.
 	Nemeh et al teaches that it is known to use an oral device with electrodes fabricated from gold, copper, electrically-conductive silicone or electrically conductive polymers as set forth in Paragraph [0064] to provide a simple substitution of one known material for another which would provide delivery of electrical energy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with electrodes/electrical circuitry fabricated from electrically conductive polymers as taught by Nemeh et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide delivery of electrical energy.

Referring to Claim 20, Sama in view of Nemeh et al and Beiski et al teaches a method according to claim 19, comprising at least partially encapsulating said one or more electrode and/or said electrical circuitry within a non-electrically conductive plastics material or no-electrically conductive polymeric material (e.g. Figure 10 electrodes 132a and 133a are surrounded by flanges 132 and 133 which are part of the mouth piece formed of a silicon grade or a biocompatible grade plastic material (Paragraph [0090])).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sama (US Publication 2016/0317803) in view of Nemeh et al (US Publication 2014/0093832) and Beiski et al (US Publication 2009/0210032), as applied above, and further in view of Pasquantonio et al (US Publication 2003/0003422).

Referring to Claim 11, Sama in view of Nemeh et al and Beiski et al teaches the device according to claim 10, except wherein the non-electrically conductive polymeric material comprises a silicone rubber.
 	Pasquantonio et al teaches that it is known to use medical device that operate inside the mouth comprising insulating materials of silicone rubber as set forth in Paragraph [0030] to provide a simple substitution of one known material for another which would provide insulation from electrical signals.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Sama, with non-electrically conductive material comprises a silicone rubber as taught by Pasquantonio et al, since such a modification would provide the predictable results of a simple substitution of one known material for another which would provide insulation from electrical signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792